 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 55 
In the House of Representatives, U. S.,

December 10, 2009
 
RESOLUTION 
Expressing support for the designation of a National Prader-Willi Syndrome Awareness Month to raise awareness of and promote research into this challenging disorder. 
 
 
Whereas Prader-Willi syndrome is a complex genetic disorder that occurs in approximately 1 out of every 15,000 births, and is the most commonly known genetic cause of life-threatening obesity; 
Whereas Prader-Willi syndrome affects males and females with equal frequency and affects all races and ethnicities; 
Whereas Prader-Willi syndrome causes an extreme and insatiable appetite, often resulting in morbid obesity, which is the major cause of death for individuals with the syndrome; 
Whereas Prader-Willi syndrome also causes cognitive and learning disabilities, and behavioral difficulties, such as obsessive-compulsive disorder and difficulty controlling emotions; 
Whereas the hunger, metabolic, and behavioral characteristics of Prader-Willi syndrome force affected individuals to require constant and lifelong supervision in a controlled environment; 
Whereas studies have shown that there is a high morbidity and mortality rate for individuals with Prader-Willi syndrome; 
Whereas there is no known cure for Prader-Willi syndrome; 
Whereas early diagnosis of Prader-Willi syndrome allows families to access treatment, intervention services, and support from health professionals, advocacy organizations, and other families who are dealing with the syndrome; 
Whereas recently discovered treatments, such as human growth hormone, are improving the quality of life for individuals with the syndrome and offer new hope to families, but many difficult symptoms associated with Prader-Willi syndrome remain untreated; 
Whereas increased research into Prader-Willi syndrome can lead to a better understanding of the disorder, more effective treatments, and an eventual cure for Prader-Willi syndrome; 
Whereas increased research into Prader-Willi syndrome is likely to improve our understanding of common public health concerns, including childhood obesity and mental health; and 
Whereas advocacy organizations have designated May as Prader-Willi Syndrome Awareness Month: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports raising awareness and educating the public about Prader-Willi syndrome; 
(2)applauds the efforts of advocates and organizations that encourage awareness, promote research, and provide education, support, and hope to those impacted by Prader-Willi syndrome; 
(3)recognizes the commitment of parents, families, researchers, health professionals, and others dedicated to finding an effective treatment and eventual cure for Prader-Willi syndrome; 
(4)supports increased funding for research into the causes, treatment, and cure for Prader-Willi syndrome; and 
(5)expresses support for the designation of a National Prader-Willi Syndrome Awareness Month. 
 
Lorraine C. Miller,Clerk.
